Citation Nr: 9901334	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-28 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1981 to April 
1990.  This case was remanded by the Board of Veterans' 
Appeals (Board) in March 1997 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, for 
additional development, to include an attempt to obtain the 
veterans discharge medical history and examination reports.  
The RO was unable to obtain the veterans discharge reports 
and the case is again before the Board for adjudication.

In a statement received by VA from the veteran in July 1998, 
the veteran raised the issue of entitlement to service 
connection for hypertension.  Since this issue has not been 
adjudicated by the RO, it is referred to the RO for 
appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his preexisting right knee 
disability was aggravated by his activities during his 
military service, including prolonged running.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
veterans claim for service connection for right knee 
disability.


FINDING OF FACT

The veterans pre-existing right knee disability increased in 
severity during service; the service increase in severity is 
not clearly and unmistakably shown to have been the result of 
natural progress.


CONCLUSION OF LAW

Right knee disability was aggravated by active duty.  
38 U.S.C.A. §§ 1131; 1153 (West 1991); 38 C.F.R. § 3.06(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131.  The veteran acknowledges that he had a 
chronic right knee disability before service.  The question 
before the Board is whether the disability was aggravated by 
service.  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless the 
increase is clearly and unmistakably due to natural progress.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service medical records reveal that the veteran indicated on 
his May 1981 enlistment medical history report that he did 
not have a trick or locked knee; he noted that he had had 
knee surgery during college in 1972 for cartilage.  On his 
enlistment physical examination in May 1981, the veterans 
lower extremities were normal.  He complained of soreness in 
his right knee in June 1986.

He was seen in Physical Therapy in August 1986 for right knee 
pain and discomfort secondary to drills performed on grass.  
He had a positive Drawer sign with mild rotary laxity.  It 
was noted that he appeared to have had a right medial 
meniscectomy prior to service.  Examination revealed 
increased prominence over the right lateral epicondyle and 
increased laxity of the posterior cruciate ligament.  There 
were also increased varus of the right knee and mild 
quadriceps atrophy.  The assessment was probable right ITBFS, 
rule out bony pathology per X-rays, and chronic posterior 
cruciate laxity (football injury EPTS).

The veteran complained in September 1987 of a three month 
history of right knee pain.  He said that the knee hurt 
recently after he ran over 4 miles.  Examination did not 
reveal any obvious deformity, swelling, or redness.  The 
veteran complained in August 1988 of intermittent right knee 
pain and infrequent instability.  No gross deformity was 
found on examination, and the diagnosis was questionable 
unstable knee.  The veteran was to be given a hinged knee 
brace for exercise.  Two days later effusion was noted in the 
right knee.  It was noted in June 1989 that the veteran had 
had chronic right knee pain since 1974 with exacerbations 
every few months; the assessment was chronic knee pain 
secondary to old injury.  There are no references to the 
veterans right knee in the subsequent service medical 
records on file, which go to April 1990 but do not include a 
discharge examination report.

The service medical records suggest that the pre-existing 
right knee disability increased in severity during service.  
In this regard, the Board notes that no functional impairment 
was evident at the veterans entrance examination and he did 
not require further treatment for his knee until 
approximately five years after his entrance into active duty, 
when soreness, laxity and atrophy were evident.  Moreover, a 
VA physician who examined the veteran in July 1998 pursuant 
to the Boards remand has expressed his opinion that the pre-
existing disability increased in severity during service.  
The record contains no medical opinion indicating that the 
disability did not increase in severity during service.  
Therefore, the presumption of service aggravation is 
applicable.

Although the VA physician who examined the veteran in July 
1998 also expressed his opinion that the increase in severity 
during service was due to natural progress and there is other 
evidence in the record supporting this conclusion, the clear 
and unmistakable evidence required to rebut the presumption 
of aggravation is lacking.  Therefore, service connection is 
warranted for the veterans right knee disability.


ORDER

Service connection for right knee disability is granted.

		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
